Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on March 15, 2021.

2. Claims 2-11 and 13-31 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 15 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The system of claim 26, further comprising: a first device comprising the at least one memory and the one or more processors; and a second device comprising: at least one second memory storing second instructions; and one or more second processors coupled to the at least one second memory, the one or more second processors configured to execute the second instructions to cause the one or more second processors to: receive, from an entity device, file information corresponding to the one or more files; receive the multiple digital signatures from the entity device, each digital signature of the multiple digital signatures corresponding to a different development state of the multiple development stages of the software release; receive node information corresponding to one or more node devices to receive the software release; generate the software release information comprising the indication of the one or more files and the multiple digital signatures; and initiate transmission of the software release information to the one or more node devices,” which are not found in the prior art of record.
Incorporating claim 15 into claims 16 and 26 would put the case in condition for allowance.
Claims 2-11, 13, and 14 depend on claim 15 and are also allowable.


4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 18 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 17, where, for a particular digital signature of the multiple digital signatures, the digital signature metadata indicates an author of the particular digital signature, a development stage corresponding to the particular digital signature, a time corresponding to generation of the particular digital signature, a build job number corresponding to the particular digital signature, a checksum corresponding to the particular digital signature, or any combination thereof,” which are not found in the prior art of record.
Incorporating intervening claim 17 and claim 18 into claims 16 and 26 would put the case in condition for allowance.


5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 19 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 17, further comprising identifying, based on the digital signature metadata, a first public key of the one or more public keys that corresponds to a first digital signature of the multiple digital signatures,” which are not found in the prior art of record.
Incorporating intervening claim 17 and claim 19 into claims 16 and 26 would put the case in condition for allowance.
Claim 20 depends on claim 19 and is also allowable.



The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 16, where processing the one or more files comprises: loading, by the one or more processors, the one or more files to a memory responsive to verifying that the one or more files have completed the multiple development stages; and setting, by the one or more processors, a flag corresponding to the one or more files to indicate that the one or more files have completed the multiple development stages,” which are not found in the prior art of record.
Incorporating claim 22 into claims 16 and 26 would put the case in condition for allowance.
Claim 23 depends on claim 22 and is also allowable.


Claim Rejections – 35 USC §103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 16, 17, 21, and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0260212 to Wisnovsky (hereafter “Wisnovsky”) in view of US 2019/0303623 to Reddy et al. (hereafter “Reddy”).

Claim 16. 
Wisnovsky discloses a method for verification of a deployed software release (0056, 0057, 0062), 
the method comprising: 
receiving, by one or more processors, software release information comprising an indication of one or more files and multiple digital signatures corresponding to different development stages of multiple development stages of a software release (FIG.3, different software releases 212 have different digital signatures/hash values 305); 
identifying, by the one or more processors, the one or more files based on the indication (0057, 0064, 0074); 
processing, by the one or more processors, the one or more files based on verification of the multiple digital signatures (FIG.5, blocks 535-565 and related text).

Wisnovsky does not disclose receiving, by the one or more processors, one or more public keys associated with one or more private keys used to generate the multiple digital signatures; verifying, by the one or more processors, the multiple digital signatures based on the one or more public keys.
However, Reddy further discloses receive, by the one or more processors, one or more public keys associated with one or more private keys (0067, 0071, 0126)
used to generate the multiple digital signatures (0038, 0121, 0159, 0163); 
verify, by the one or more processors, the multiple digital signatures based on the one or more public keys (0068, 0069, 0072, 0088).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Reddy’s teaching into Wisnovdky‘s teaching.  One would have been motivated to do so to establish trust records in different software development stages as suggested by Reddy (0006, 0014).

Claim 17. 
Wisnovsky does not disclose the method of claim 16, where the software release information further includes digital signature metadata associated with the multiple digital signatures.
However, Reddy further discloses the software release information further includes digital signature metadata associated with the multiple digital signatures (0195, 0201).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Reddy’s teaching into Wisnovdky‘s teaching.  One would have been motivated to do so to establish trust records in different software development stages as suggested by Reddy (0006, 0014).

Claim 21. 
Wisnovsky discloses the method of claim 16, wherein receiving the multiple digital signatures comprises: receiving a first digital signature of the multiple digital signatures, the first digital signature corresponding to a first development stage of the multiple development stages; and receiving a second digital signature of the multiple digital signatures, the second digital signature corresponding to a second development stage of the multiple development stages (FIG.3, using different digital signatures/hash values 305 to verify different software releases 212).

Claim 24. 
Wisnovsky discloses the method of claim 16, where processing the one or more files comprises discarding, by the one or more processors, the one or more files responsive to a failure to verify that the one or more files have completed the multiple development stages (0054-0056, 0061-0065).

Claim 25. 
Wisnovsky discloses the method of claim 24, further comprising initiating, by the one or more processors, transmission of a notification indicating that the one or more files are rejected (0056, 0064, 0068).

Claim 26. 
Wisnovsky discloses 
a system for verification of a deployed software release (0056, 0057, 0062), 
the system comprising: at least one memory storing instructions; and one or more processors coupled to the at least one memory, the one or more processors configured to execute the instructions to cause the one or more processors to: 
receive software release information comprising an indication of one or more files and multiple digital signatures corresponding to different development stages of multiple development stages of a software release (FIG.3, different software releases 212 have different digital signatures/hash values 305); 
identify the one or more files based on the indication (0057, 0064, 0074); 
process the one or more files based on verification of the multiple digital signatures (FIG.5, blocks 535-565 and related text).

Wisnovsky does not disclose receive one or more public keys associated with one or more private keys used to generate the multiple digital signatures; verify the multiple digital signatures based on the one or more public keys.
However, Reddy further discloses receive one or more public keys associated with one or more private keys (0067, 0071, 0126)
used to generate the multiple digital signatures (0038, 0121, 0159, 0163); 
verify the multiple digital signatures based on the one or more public keys (0068, 0069, 0072, 0088).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Reddy’s teaching into Wisnovdky‘s teaching.  One would have been motivated to do so to establish trust records in different software development stages as suggested by Reddy (0006, 0014).

Claim 27. 
Wisnovsky does not disclose the system of claim 26, where the one or more processors are further configured to identify a first public key of the one or more public keys that corresponds to a first digital signature of the multiple digital signatures based on an author of the first digital signature and an author associated with the first public key.
However, Reddy further discloses identify a first public key of the one or more public keys that corresponds to a first digital signature of the multiple digital signatures based on an author of the first digital signature and an author associated with the first public key (0038, 0071).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Reddy’s teaching into Wisnovdky‘s teaching.  One would have been motivated to do so to establish trust records in different software development stages as suggested by Reddy (0006, 0014).

Claim 28. 
Wisnovsky does not disclose the system of claim 26, where verifying that the one or more files have completed the multiple development stages comprises decrypting the multiple digital signatures using the one or more public keys.
However, Reddy further discloses verifying that the one or more files have completed the multiple development stages comprises decrypting the multiple digital signatures using the one or more public keys (0067, 0088).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Reddy’s teaching into Wisnovdky‘s teaching.  One would have been motivated to do so to establish trust records in different software development stages as suggested by Reddy (0006, 0014).

Claim 29. 
Wisnovsky discloses the system of claim 26, where the software release information is received from an artifact repository server (FIG.2, Database System 16, Program Code 26, Blockchain Engine 250, and related text).

Claim 30. 
 the system of claim 26, where the software release information is received from an entity device (FIG.1B, Application Server 100, Tenant Devices 12, and related text).

Claim 31. 
Wisnovsky discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising:
receiving software release information comprising an indication of one or more files (FIG.3, different software releases 212 have different digital signatures/hash values 305) and
multiple digital signatures corresponding to different development stages of multiple development stages of a software release (0056, 0057, 0062);
identifying the one or more files based on the indication (FIG.5, blocks 535-565 and related text);
processing the one or more files based on verification of the multiple digital signatures (0057, 0064, 0074).

Wisnovsky does not disclose receiving one or more public keys associated with one or more private keys used to generate the multiple digital signatures; verifying the multiple digital signatures based on the one or more public keys.
However, Reddy further discloses receiving one or more public keys associated with one or more private keys (0067, 0071, 0126)
used to generate the multiple digital signatures (0038, 0121, 0159, 0163); 
verifying the multiple digital signatures based on the one or more public keys (0068, 0069, 0072, 0088).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Reddy’s teaching into Wisnovdky‘s teaching.  One would have been motivated to do so to establish trust records in different software development stages as suggested by Reddy (0006, 0014).


Conclusion
9. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192